                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


MICHIGAN AUTOMOBILE                              4:17-cv-11007
INSURANCE PLACEMENT
FACILITY,                                HON. TERRENCE G. BERG

                 Plaintiff,

      v.
                                           ORDER STRIKING
NEW GRACE                               PLAINTIFF’S MOTIONS TO
REHABILITATION CENTER,                  COMPEL AND DIRECTING
PLLC, et al.,                           PLAINTIFF TO MEET AND
                                         CONFER WITH THIRD-
                 Defendants.                   PARTIES


     The Michigan Automobile Insurance Placement Facility (the

“MAIPF”) sued New Grace Spinal Rehabilitation Center, PLLC (“New

Grace”), Prodigy Spinal Rehabilitation, PLLC (“Prodigy”), Van Dyke

Spinal Rehabilitation Center, PLLC (“Van Dyke”), Summer Rose

Fakhouri, D.C., Michael Steven Meeron, D.C., and Anthony Eugene

Pulice, D.C. for allegedly violating the Michigan No-Fault Act, Mich.

Comp. Laws § 500.3101 et seq. (2017). Specifically, MAIPF claims the

Defendants participated in a racketeering enterprise intended to
fraudulently generate bills for unnecessary medical services provided to

individuals whose no-fault claims the MAIPF was adjusting under the

Michigan Assigned Claims Plan, Mich. Comp. Laws § 500.3171 (2012).
     Presently before the Court are three motions to compel filed by

Plaintiff against several non-parties to this suit—a medical billing

company, and several healthcare providers. Through these discovery

motions, Plaintiff seeks an order: (1) compelling McLaren Oakwood, a
healthcare provider, to provide a record certification accompanying its

response to Plaintiff’s subpoena duces tecum (ECF No. 47); (2) compelling

Accurate Medical Billing to produce certain documents in advance of the
company’s deposition, and to designate a corporate representative to

appear for deposition in accordance with Rule 30(b)(6) of the Federal

Rules of Civil Procedure (ECF No. 48); and (3) compelling healthcare

providers Ascension/St. John Hospitals, Beaumont Hospitals, DMC

Hospitals, and Henry Ford Hospitals to produce information pertaining

to certain patients (ECF No. 49). Additionally, Plaintiff seeks sanctions
against McLaren Oakwood and Accurate Medical Billing, and asks the

Court to hold the other non-party healthcare providers in contempt.

     The Court’s Practice Guidelines instruct parties that they are

“REQUIRED to contact Court prior to filing any discovery motions” and

further provide that “[d]iscovery motions filed without leave of Court will

be stricken.” Though this Court previously granted Plaintiff permission

to file a discovery motion after leave had been sought, no leave was

sought in the case of these motions, and the Court’s prior permission was

not a blanket approval to file discovery motions at will. Pursuant to this

Court’s Practice Guidelines, these discovery motions will therefore be
                                    2
STRICKEN. The Court is not satisfied that Plaintiff has undertaken

diligent, good-faith efforts to “narrow the areas of disagreement” with the

non-parties before filing the instant motions to compel discovery, as is

required by Local Rule 37.1. To encourage an amicable resolution of these
discovery disagreements, and avoid unnecessary litigation, the Court

hereby ORDERS Plaintiff to meet and confer with each third-party from

whom it is seeking discovery at least three times, by phone or in person,
and attempt to work out the production of these materials and

information.

     It is further ORDERED that, within 14 days of the date of this

Order, Plaintiff will provide the Court with a detailed status report

describing the efforts it has made to resolve these discovery issues

without the Court’s intervention, as well as the results of such efforts and
a summary of any reasons, if given, why the third-parties refused to

provide the documents and information sought by Plaintiff.

     If after engaging in the course of action described above, Plaintiff is

unable to reach an accommodation with the third-parties that results in

an adequate production of appropriately sought records, the Court upon

reviewing the status report will consider whether to grant Plaintiff leave

to re-file the stricken motions and, if appropriate, will compel the

production of any relevant evidence. A subpoena is an order of the Court,

which will be enforced if necessary, on pain of contempt. This Court


                                     3
would prefer to allow the parties to work it out.


     SO ORDERED.

Dated: June 17, 2019              s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE




                         Certificate of Service

      I hereby certify that this Order was electronically submitted on
June 17, 2019, using the CM/ECF system, which will send notification to
all parties.

                                        s/Amanda Chubb
                                        Case Manager




                                    4
